DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 11 are objected to because of the phrase "each of the head engages the face". The examiner respectfully requests it be changed to "each of the heads engages the slanting face". First, the claim clearly recites a plurality of "heads" and second, the examiner respectfully asserts that adding "slanting face" more clearly links it to the previously recited feature.
The examiner also respectfully requests the other recitations of "the face" in claims 1 & 11 (twice in claim 1 & three times in claim 11) be changed to "the slanting face" for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1 & 11 are respectfully held as indefinite for several reasons. First, the phrase "the aperture thereof" (line 6 of claim 1 as-filed) is held as indefinite 
Second, the claim recites that "a shearable fastening member" is engaged with both "the aperture thereof" (first clause of claim 1) as well as "the receiving member" (second clause) without clearly reciting that they are the same "shearable fastening members". This indefiniteness is further illustrated by the fact that the initial recitation of the "shearable fastening member" is notably singular but the claim subsequently references "a plurality of the shearable fastening members". Further, the disclosure teaches two distinct sets of shearable members (110 & 126). The plurality of 110 are engaged with both the "receiving member" and the "mandrel", while the plurality of 126 are engaged with just the mandrel. But the claim only initially recites a single "fastening member" and the claim is not worded in such a way as to clearly convey that the same "plurality" is engaged with both the mandrel and the receiving member, especially given the singular / plural differences in the claim, and "anti-preset screws 126" which "shear off" (¶ 39 of the pre-grant publication, US 2021/0017834).
Third, and similarly to the above paragraph, the examiner views the phrase "a plurality of the shearable fastening members" (two recitations in claims 1 & 11) and "the shearable fastening members" (one recitation in claims 1 & 11) as indefinite because the initial recitation of this feature only requires a singular "aperture" which is "engaged with a [singular] shearable fasting member". 
Fourth, the examiner respectfully asserts the phrase "the release sleeve thereof further having at least one of a receiving member, the receiving member…" is indefinite 
Each dependent claim depends from either claim 1 or claim 11.

Claims 4 & 14 recite "the plug is a frac plug". This is a recitation of intended use, and simply changes the nomenclature of the plug. While not improper per se, what is required by this nomenclature change must be clear in order to properly further limit parent claims 1 or 11. However these limitations are not found in claims 4 or 14, but rather in dependent claims 5 & 15. In other words, claims 4 & 14 must structurally require "something" new, and that "something" must be different from claims 5 & 15 by virtue of their dependency. But what that "something" is, is not clear in either the claims or the specification. By relying exclusively upon nomenclature, rather than function, claims 4 & 14 do not clearly structurally define the invention. Put another way, what are the clear metes and bound of the structure resulting from changing the name of "a plug" to "a frac plug"? While this phrase is a term-of-art of sorts, the examiner is not aware of a universally accepted definition, or structure inherent thereto. A solid plug that blocks both upward and downward flow, for example, is capable of being used in a fracturing operation.

Claims 6 & 16 recite "a bridge plug adaptor [thus] converting the plug into a bridge plug". As similarly described for claims 4 & 14 above, this is largely reliant upon the nomenclature of "bridge plug". But the claim does not require that the "adaptor" blocks the "substantially longitudinal bore", for example, thus making it unclear how exactly the claims further limit claims 1 or 11. While figure 4 shows the "bridge plug" and the obstructed longitudinal bore, the examiner notes that it is improper to import such limitations into the claims from the specification where not required. Applicant themselves disclaim the limiting nature of the figures & specification on the claims throughout the written description.

Claims 7 & 17 are further held as indefinite because it is unclear how or if the newly recited "inner surface of the mandrel" differs from the "substantially longitudinal bore" already recited in the parent claims. They appear to be the same features.

Claim 8 is further held as indefinite for the phrase "the plug is substantially made of composite material". While "substantially" is not improper per se (it is used twice in claim 1 without issue in the examiner's opinion; see MPEP §2173.05(b), subsection D), the examiner views claim 8 as being indefinite because it is a relative term without clear metes and bounds as to where "substantially made of composite material" turns into "insubstantially made of composite material". If every piece of the tool is necessary, a single composite screw would appear to be "substantial" even if the rest of the tool was not composite, for example.

Claims 9 & 19 are further held as indefinite for two reasons. First, the claim references a plurality of "shearable fastening members" while only one is clearly recited in claims 1 & 11. Second, the examiner views "shear off without leaving any debris within the bore of the mandrel" as being indefinite because it is unclear what exactly this structurally requires / what features of the screws or tool produce this result.
Similar to claim 4 above, this is a functional recitation. While not improper per se, the structure they require must be clear. "For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs 'when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty')" - MPEP §2173.05(g), fourth paragraph.

Claims 10 & 20 are further held as indefinite for their recitation of a plurality of "shearable fastening members" as also described above with respect to claims 1 & 9.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676